UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-4447



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIS LINDSEY O'REILLY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CR-90-17-BR)


Submitted:   January 22, 1998             Decided:   February 3, 1998


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Arthur Webb, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Janice McKenzie Cole, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Willis Lindsey O'Reilly was convicted in 1991 of violating 21

U.S.C. § 846 (1994), and sentenced to a term of 63 months imprison-

ment and four years supervised release. He began serving his term

of supervised release in 1995 and was subsequently convicted in

state court of taking indecent liberties with a child. Because the
new   criminal   conduct   was   a   violation   of   the   conditions   of

O'Reilly's supervised release, the district court revoked his

supervised release and sentenced him to a term of ten months

imprisonment consecutive to the state sentence. O'Reilly appeals,
alleging that the district court may not have understood its

authority to impose a concurrent sentence instead. We affirm.

      At the revocation hearing, O'Reilly requested a sentence con-

current with the state sentence he was then serving. The government

did not oppose a concurrent sentence. However, the district court,

without comment, imposed a consecutive sentence. While U.S. Sen-
tencing Guidelines Manual § 7B1.3(f), p.s. (1995) calls for a term

of imprisonment imposed upon revocation of supervised release to be
consecutive to any sentence the defendant is serving, the Chapter

7 policy statements are not binding on the district court. See
United States v. Davis, 53 F.3d 638, 641-42 (4th Cir. 1995). There

is no indication in the record that the district court was unaware

of our holding in Davis or believed that it lacked the discretion

to impose a concurrent sentence.

      Consequently, we affirm the sentence imposed. We dispense with

oral argument because the facts and legal contentions are adequate-

                                     2
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                        AFFIRMED




                                  3